This opinion is subject to administrative correction before final disposition.




                                 Before
                  STEPHENS, COGLEY, and DEERWESTER
                        Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                         v.

                      David ROSALESMORALES
                      Corporal (E-4), U.S. Marine Corps
                                  Appellant

                                No. 202200062

                           _________________________

                              Decided: 12 July 2022

     Appeal from the United States Navy-Marine Corps Trial Judiciary

                                 Military Judge:
                                 Adam M. King

 Sentence adjudged 9 November 2021 by a special court-martial con-
 vened at Camp Foster, Okinawa, Japan consisting of a military judge
 sitting alone. Sentence in the Entry of Judgment: reduction to E-1, con-
 finement for 210 days, 1 and a bad-conduct discharge.

                               For Appellant:
                  Lieutenant Daniel E. Grunert, JAGC, USN




 1   Appellant was credited with 135 days of pretrial confinement credit.
               United States v. Rosalesmorales, NMCCA No. 202200062
                                 Opinion of the Court

                             _________________________

             This opinion does not serve as binding precedent under
                   NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
    However, we note that the Convening Authority’s Action does not accu-
rately reflect a summary of the sentence limitations of the plea agreement. The
summary states merely that confinement is limited to 90 days. However, the
plea agreement limited the sentence for Charge I to 90 days and, also, limited
the sentence for Charge II to 120 days, to run consecutively for a total of 210
days. Nevertheless, the Convening Authority’s Action did approve the sentence
as adjudged. Although we find no prejudice, Appellant is entitled to have court-
martial records that correctly reflect the content of his proceeding. 3 In accord-
ance with United States v. Crumpley, 4 we modify the Convening Authority’s
Action and direct that it be included in the record.
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     S. TAYLOR JOHNSTON
                                     Acting Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.
   3   United States v. Crumpley, 49 M.J. 538, 539 (N-M. Ct. Crim. App. 1998).
   4   Id.


                                            2